DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements, filed 5 June 2019 and 8 December 2020, which have been placed of record in the file.  An initialed, signed and dated copy of each of the PTO-1449 or PTO-SB-08 forms is attached to this Office action.
Specification
The abstract of the disclosure is objected to because it is not in single paragraph form.  Correction is required.  See MPEP § 608.01(b).  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welz et al. (EP 0659669) (hereinafter Welz).
Note: see the English language machine translation of the Welz reference attached to the present Office action.
Regarding claim 1, the Welz reference discloses a method for stacking and packaging folded products (envelopes), comprising the steps of:
forming a stack (stack 8) of folded products, which are arranged in an upright position, one behind the other in a row extending in a transport direction (see fig. 1 and translation paragraph [0007] - products 3 are feed by rollers and stacked in an upright position at 4 on table 2);
arranging the stack of folded products in a delivery area (inlet chute 30) above a receptacle (trough shaped box 28) on at least one support element (bottom flap device 33), which supports the stack in the delivery area perpendicularly to the transport direction (fig. 1 and translation paragraphs [0013], [0018], [0020] and [0021]);

pushing the stack of folded products perpendicularly to the transport direction from the delivery area into the receptacle by means of a pushing device (plunger 34) (see fig. 1, fig. 5, and translation paragraph [0021] and [0023]).
Regarding claim 2, the Welz reference also discloses that forming the stack comprises the step of arranging a plurality of folded products in an upright position in a stacking area, and wherein arranging the stack in the delivery area comprises the step of conveying the formed stack to the delivery area along a transport path extending in the transport direction, as soon as the formed stack of folded products has acquired a predetermined number of folded products (fig. 1 and translation paragraphs [0013], [0018], [0020] and [0021]).
Regarding claim 5, the Welz reference also discloses that when the stack (8) is being pushed into the receptacle, the stack is bounded on front and rear sides (these terms deemed to be relative terminology) thereof by two boundary elements (may be read as lateral guide front plates 32 as seen in fig. 5 or may be read as fixed stop 31 and ejecting slide 9 as seen in fig. 1).
Regarding claim 7, the Welz reference discloses a device for stacking and packaging folded products (envelopes), comprising:
a feed device (1) for feeding individual folded products (3) in succession into a stacking area (at 4);

at least one support element (33) for supporting the stack in the delivery area (30), wherein the at least one support element (33) is pivotable or shiftable (see fig. 5) in order to release the stack; 
a receptacle (28), which is arranged underneath the at least one support element (33); and 
a pushing device (34) for pushing the stack (8) of folded products (3) arranged in the delivery area (30) out of the delivery area perpendicularly to the transport direction into the receptacle (28).
Regarding claim 8, the Welz reference also discloses the pushing device comprises a plunger (34), which is arranged to rest against a narrow side of the folded products (3) (see fig. 1 and fig. 5).
Regarding claim 9, the Welz reference also discloses at least two guide devices (see fig. 2 and paragraph [0010], brushes 5 and plates 7), which are opposite each other, which form between them the stacking area (at 4), and which are arranged and structured to accommodate and to support between them the folded products (3).
Regarding claim 10, the Welz reference also discloses that the at least two guide devices comprise brushes (5) having a body and bristles (see fig. 2), the bristles facing each other and extending into the stacking area from two sides (as seen in fig. 2).
Regarding claim 14, the Welz reference also discloses a first and a second boundary element (ejecting slide 9 and fixed stop 31 - as seen in fig. 1), wherein the first .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Welz et al. (EP 0659669) (hereinafter Welz) in view of Salm et al. (US 6425227) (hereinafter Salm).
Regarding claim 3, the Welz reference discloses a method of stacking and packaging which meets all of applicant’s claimed subject matter, but does not disclose that forming the stack comprises the steps of: arranging a plurality of folded products in an upright position in a stacking area to form a partial stack; [AltContent: connector]pushing the partial stack in the transport direction to a collecting area; and repeating these steps until a stack with a predetermined number of folded products has been formed in the collecting area; and wherein arranging the stack in the delivery area comprises the step of conveying the 
However, the Salm reference discloses in a similar type of stacking and packaging method that it is old and well known in the relevant art to form a stack by arranging a plurality of folded products (envelopes) in an upright position (see fig. 1) in a stacking area (at 5) to form a partial stack (partial stack 8); [AltContent: connector]pushing (using movable clamping element 28) the partial stack (8) in the transport direction to a collecting area (collecting station 12); and repeating (see col. 4, lines 22-61) these steps until a stack (“stack 13’ in the stacking path 19 reached the desired size”) with a predetermined number of folded products has been formed in the collecting area (12); and wherein arranging the stack in the delivery area (packaging station 6) comprises the step of conveying (the stack 13’ is pushed by the clamps 23, 24 into the packaging station 6)  the formed stack (13’) from the collecting area (12) to the delivery area (6) along a transport path extending in the transport direction (see fig. 2).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Welz method of stacking and packaging folded products by having had the forming the stack incorporate the steps of: arranging a plurality of folded products in an upright position in a stacking area to form a partial stack; [AltContent: connector]pushing the partial stack in the transport direction to a collecting area; and repeating these steps until a stack with a predetermined number of folded products has been formed in the collecting area; and wherein arranging the stack in the delivery area comprises the step of conveying the formed stack from the collecting area to the delivery area along a transport path extending in the transport .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Welz et al. (EP 0659669) (hereinafter Welz) in view of Joa (US 4141193).
Regarding claim 4, the Welz reference discloses a method of stacking and packaging which meets all of applicant’s claimed subject matter, but does not disclose that forming the stack and arranging the stack in the delivery area comprise the steps of: arranging a plurality of folded products in an upright position in a stacking area to form a partial stack; pushing the partial stack in the transport direction to a collecting area, which is arranged in the delivery area; and repeating these steps until a stack with a predetermined number of folded products has been formed in the collecting area and thus in the delivery area.
However, the Joa reference discloses in a similar type of stacking and packaging method that it is old and well known in the relevant art to that forming the stack and arranging the stack in the delivery area comprise the steps of: arranging a plurality of folded products (10 - folded diapers or the like) in an upright position in a stacking area 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Welz method of stacking and packaging folded products by having had the forming the stack and arranging the stack in the delivery area incorporate the steps of: arranging a plurality of folded products in an upright position in a stacking area to form a partial stack; pushing the partial stack in the transport direction to a collecting area, which is arranged in the delivery area; and repeating these steps until a stack with a predetermined number of folded products has been formed in the collecting area and thus in the delivery area, as suggested by Joa, in order to allow for a selected number of folded products to be partially stacked and then manipulated into the final stack.  In this instance, a skilled artisan is motivated to incorporate the steps taught by Joa into the Welz method since Joa teaches that the stacking machine is then able to stack the folded products on edge and assemble or group the partial stacks in a horizontal array of folded products in a larger group or count of folded products than is normally handled, and thus allows forming a larger horizontal row that can be handled and packed in cartons (see Joa, col. 1, lines 22-32).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Welz et al. (EP 0659669) (hereinafter Welz) in view of Spengler (DE 2546594).
Note: see the English language machine translation of the Spengler reference attached to the present Office action.
Regarding claim 6, the Welz reference discloses two boundary elements (9, 31) that hold the stack, but does not disclose that when the stack is being pushed into the receptacle, the two boundary elements hold the stack between them and are moved toward the receptacle along with the stack.  
However, the Spengler reference discloses in a similar type of stacking and packaging method that it is old and well known in the relevant art, as seen in figures 1, 8 and 9, to provide a stacking device which includes front and back holding plates (4, 13) and a device (6) which is used to grip the stack (2) from between the holding plates (4, 13) and push the stack into the receptacle (7), the device (6) includes two boundary elements (34, 35), that when the stack (2) is being pushed into the receptacle (7), the two boundary elements (34, 35) hold the stack (2) between them and are moved toward the receptacle (7) along with the stack (2) (see figures 1, 8 and 9).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Welz method of stacking and packaging by incorporating into the apparatus of Welz two vertically moving boundary elements in addition to the boundary elements (9, 31), as suggested by Spengler, so that when the stack is being pushed into the receptacle, the two (vertically moving) boundary elements hold the stack between them and are moved toward the receptacle along with the stack, as taught by Spengler, in order to prevent .  
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Welz et al. (EP 0659669) (hereinafter Welz) in view of Golicz et al. (US 4617784) (hereinafter Golicz).
Regarding claim 11, the Welz reference discloses brushes (5), but does not disclose that the bristles are inclined in the transport direction in relation to the body by an angle.  However, the Golicz reference discloses that it is old and well known in the relevant art to provide brushes (30) that have bristles which are inclined in the transport direction in relation to a brush body by an angle (see figs. 2 and 4, and col. 2, lines 53-58).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Welz device by having had the brush bristles inclined in the transport direction in relation to the brush body by an angle, as taught by Golicz, in order to prevent the folded articles from moving in a reward direction with regard to the forward transport direction of the growing stack.  IN this instance, a skilled artisan would be motivated to incorporate the Golicz arrangement of the inclined bristles into the Welz device since Golicz teaches the inclining of the bristles is to “retard any retrograde or upward movement” of the articles being stacked.
Regarding claims 12 and 13, the Welz device, as modified by Golicz above, does not expressly disclose that the angle is between 45° and 85°, or that the angle is between 70° and 80°.  However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Welz device by having had the bristle angle be an angle between 45° and .
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15: the prior art does not disclose the combination of structural elements as set forth in claim 15, as dependent on independent claim 1 and intervening claim 14, in particular the limitations of “the first and second boundary elements each have an opening or recess, and wherein, at least while the stack is being pushed into the receptacle, a plunger of the pushing device extends from the first boundary element to the second boundary element and into the openings or recesses in the first and second boundary elements.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luginbuhl (US ‘077) discloses the use of bristle brushes in a stacking method and apparatus.
McGilvery (US ‘208) discloses the use of inclined “fins” 58 in a stacking method and apparatus.
Lesch (DE ‘894) discloses the use of brushes in a stacking method and apparatus, and also discloses pushing a stack into a receptacle.
O’Shea (US ‘428) discloses a stacking method and apparatus, and also discloses pushing a stack into a receptacle.
Jomet (DE ‘261) discloses a stacking method and apparatus, and also discloses pushing a stack onto a blank being formed into a receptacle.
Enenkel (US ‘352) discloses pushing a stack into a receptacle.
Muri (US ‘035) discloses forming stacks and transporting stacks to a packaging location.
Blumle (US ‘803) discloses forming stacks and transporting stacks to a packaging location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        4 March 2021